DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61662702, 61800527, 13924505, 14062707, 15095883, 15157444, 15609334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these applications teach the claimed invention. As such, the instant claims are awarded the effective filing date of June 27, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20180008355 to Mozes.
Regarding Claim 1, Mozes teaches a method of operating an image-guided surgical system using imaging information for a 3-dimensional anatomical volume (as in fig. 5), the method comprising:
detecting a pose of a probe (probe 1000, fig. 5) based on information received from a tracking system (3D goggles, par. 0077), wherein the probe defines a longitudinal axis (longitudinal axis of probe 1000);
determining a placement of a virtual implant (implant 1100, par. 0079, fig. 5) for the 3-dimensional anatomical volume based on the pose of the probe and based on an offset from an end of the probe along the longitudinal axis (the end of the probe is along the longitudinal axis, so the offset is zero; consistent with Applicant’s disclosure, the offset position is zero at point 2444 in Fig. 24A), such that a trajectory of the virtual implant is in a geometric relationship with the longitudinal axis of the probe in the pose (fig. 6, par. 0080; the probe and the virtual implant are in a fixed geometrical alignment); and
after determining the placement of the virtual implant, adjusting the position of the virtual implant along the trajectory responsive to movement of the probe while proportionally maintaining the offset (par. 0080 the implant 1100 follows the movements of the probe 1000, e.g. translation, rotation in 3D environment, i.e. the offset is maintained in a 1:1 relationship).
Regarding Claim 2, Mozes further teaches providing first reformatted image data to be rendered on a display based on the imaging information and based on the placement of the virtual implant, the imaging information including 3-dimensional anatomical imaging information for the 3-dimensional anatomical volume, and after providing the first reformatted image data, providing second reformatted image data to be rendered on the display based on adjusting the virtual implant (par. 0079-0080, the image is updated on the display 800 in real-time, i.e. a reformatting).
Regarding Claim 3, Mozes further teaches wherein adjusting the virtual implant responsive to movement of the probe and responsive to user input separate from the movement of the probe while maintaining the trajectory of the virtual implant (par. 0083, the selector 1300 allows input separate to the movement of the probe 1000, such as switching from a first to a second implant and thereafter adjusting the position of this second implant).
Regarding Claim 4, Mozes further teaches wherein the user input is first user input, the method further comprising: responsive to second user input separate from the movement of the probe, storing information regarding the virtual implant based on the trajectory of the virtual implant and based on the adjusting (par. 0083, the selector 1300 allows input/information separate to the movement of the probe 1000, such as switching from a first to a second implant and thereafter adjusting the position of this second implant). 
Regarding Claim 6, Mozes further teaches wherein adjusting the virtual implant comprises moving the placement of the virtual implant along the trajectory responsive to movement of the probe (par. 0079-0080, fig. 6; the implant follows the translational movement of the probe along the axis).
Regarding Claim 7, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting rotation of the probe about the longitudinal axis of the probe (par. 0079-0080, fig. 6; the implant follows the rotational movement of the probe around the axis).
Regarding Claim 8, Mozes further teaches wherein moving the virtual implant comprising moving the virtual implant in a first direction along the trajectory responsive to detecting rotation of the probe in a first rotational direction and moving the virtual implant in a second direction along the trajectory responsive to detecting rotation of the probe in a second rotational direction (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions).
Regarding Claim 9, Mozes teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting rotation of the probe about the longitudinal axis of the probe in a first direction and maintaining a position of the virtual implant responsive to detecting rotation of the probe about the longitudinal axis of the probe in a second direction different than the first direction (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions).
Regarding Claim 10, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting movement of a tip of the probe in a direction that is nonparallel with respect to the trajectory of the virtual implant (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D, which includes yaw movements).
Regarding Claim 11, Mozes further teaches wherein the virtual implant comprises moving the virtual implant in a first direction along the trajectory responsive to detecting movement of the tip of the probe away from the trajectory of the virtual implant and moving the virtual implant in a second direction along the trajectory responsive to detecting movement of the tip of the probe toward the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D, which includes yaw movements).
Regarding Claim 12, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting movement of a tip of the probe around the trajectory of the virtual implant (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D).
Regarding Claim 13, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant in a first direction along the trajectory responsive to detecting movement of the tip of the probe in a clockwise direction around the trajectory and moving the virtual implant in a second direction along the trajectory responsive to detecting movement of the tip of the probe in a counter clockwise direction around the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D).
Regarding Claim 14, Mozes further teaches wherein a scale of movement of the virtual implant along the trajectory relative to movement of the tip is based on a distance of the tip from the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D).
Regarding Claim 17, Mozes further teaches wherein the probe comprises a plurality of spaced apart tracking markers, and wherein detecting the pose of the probe comprises detecting the pose based on the tracking system detecting the tracking markers (3D goggles see the probe shape which can be considered plurality of tracking markers, as in fig. 1).
Claims 18-20 are anticipated for the same reasons as for claims 1-4 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180008355 to Mozes in view of US 9636185 to Quaid.
Regarding Claim 5, Mozes does not teach controlling a robotic actuator to position an end-effector based on the information regarding the virtual implant. Quaid teaches a surgical device positioned on an end-effector of a robot which is controlled to remain on a virtual trajectory (abstract). One of ordinary skill would have found it obvious to provide a real implant to correspond to the virtual implant of Mozes and utilizing the robotic end effector of Quaid to guide it to its target in order to perform guided surgery with high precision.
Regarding Claims 15-16, Mozes does not expressly teach wherein adjusting the virtual implant (a screw 1100, fig. 6) comprises changing a size of the virtual implant responsive to movement of the probe while maintaining the trajectory of the virtual implant. Quaid teaches an input device that changes a virtual implant size for a virtual haptic object (e.g. virtual funnel 26 as in Fig. 4A). As such, one of ordinary skill in the art before the effective filing date would have found it obvious to utilize the input device of Mozes to change the virtual implant size in the same manner as Quaid in order to change the constraints of the device positioning in space.

Response to Arguments








Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that Mozes fails to disclose the claim 1 limitation “after determining the placement of the virtual implant, adjusting the position of the virtual implant along the trajectory response to movement of the probe while proportionally maintaining the offset” (and analogous limitation of claim 18). Applicant explains that Mozes uses a 1:1 movement between the virtual element 1100 and the physical probe, i.e. when the probe is rotated and/or translated, the virtual element is rotated/translated the same amount. Applicant also points out that moving the probe 1000 along a path perpendicular to the trajectory/longitudinal axis of the virtual element 1100 would then cause the virtual element 1100 to move perpendicular to the original trajectory (pages 6-7 of Applicant’s response). Examiner agrees with this interpretation of Mozes. In contrast, Applicant’s invention in at least Fig. 24A-24B shows how moving the probe 2110 along a perpendicular offset direction 2410 causes the virtual element 2120 to move along a trajectory 2130. However, the claims do not define the trajectory, longitudinal axis, and offset in such a way that preclude the 1:1 movement of Mozes. In particular, the claims do not require probe movement in a perpendicular direction to the longitudinal axis of the virtual object to cause movement of the virtual object along the longitudinal axis (i.e. trajectory) direction.  Further, the offset is not constrained to a certain direction or from a certain point relative to the virtual object. The claim is broad enough to include an offset along the longitudinal axis (e.g. from a tip of the virtual object to 5 cm behind the tip along the longitudinal axis, similar to point 2444 in Fig. 24A) or an offset perpendicularly from a point along the longitudinal axis as shown by element 2410 in Fig. 24B. Mozes includes a zero offset in the perpendicular direction but is arbitrarily offset in the longitudinal direction (once it is established, it is fixed), thereby permitting the 1:1 movements/orientations. As such, the offset value is also “proportionally maintained” (1:1) as the probe moves along the longitudinal axis. As such, the differences between the disclosed invention and Mozes are not yet realized in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11357581 to Mozes (Fig. 6 shows virtual object and handheld probe).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799